Citation Nr: 1013776	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1966, including combat service in the Republic of Vietnam and 
Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2010.  A transcript of the hearing is 
of record.  In February 2010, the Board also granted a motion 
to advance this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD resulted in 
total occupational and social impairment.


CONCLUSIONS OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran seeks entitlement to a 100 percent 
disability rating for PTSD.  As the Board grants entitlement 
to a 100 percent schedular evaluation for PTSD in this 
decision, no discussion of VA's duty to notify or assist is 
necessary.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Veteran in this case is appealing the original assignment 
of a disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the General Rating Formula for Mental Disorders, 38 
C.F.R. § 4.130, Diagnostic Codes 9411-9440, which became 
effective on November 7, 1996, a 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).  

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id. 

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In the Mauerhan case, the court rejected 
the argument "that the DSM-IV criteria should be the 
exclusive basis in the schedule governing ratings for PTSD."  
See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD 
symptoms in the DSM-IV are used to diagnosis PTSD rather than 
evaluate the degree of disability resulting from the 
condition.  Although certain symptoms must be present in 
order to establish the diagnosis of PTSD, as with other 
conditions, it is not the symptoms but their effects that 
determines the level of impairment.  Id.

After carefully reviewing the evidence of record, the Board 
finds that a 100 percent disability rating is warranted.  
Specifically, since he filed his claim in October 2007, the 
Veteran's psychiatric symptoms have resulted in total 
occupational and social impairment.

In this regard, the Board places significant probative value 
on an August 2009 VA examination undertaken to establish the 
nature and severity of the Veteran's PTSD.  During the 
examination, the Veteran reported that he had been separated 
from his wife since 2001 and that he lived alone, with few 
social contacts.  The examiner noted that the Veteran retired 
from his usual occupation as a truck driver in 2006 due to, 
in part, his history of psychiatric problems associated with 
PTSD.  Significantly, after a review of his symptoms, the VA 
examiner expressly determined that the Veteran's PTSD had 
caused "total occupational and social impairment."  In this 
regard, it was explained that his PTSD symptoms included 
anger, depression, poor concentration, suicidal 
ideation/urges, severe sleep disturbances and nightmares, and 
guilt, coupled with a history of relationship failure and job 
conflict and job failure.  

Moreover, in a February 2010 hearing before the undersigned 
Acting Veterans Law Judge, the Veteran testified that he had 
a history of suicidal thoughts and plans, nightmares almost 
every night, near continuous depression, and felt socially 
isolated and did not have much by way of relationships with 
either friends or family members.  Hearing Transcript (T.) at 
p. 7-8.  In addition, VA treatment reports throughout the 
appeal period consistently remarked about the Veteran's 
depression and limited affect and also confirm that he was 
hospitalized in May 2009 for suicidal ideation.  

These records demonstrate that the Veteran's symptoms have 
had a serious negative impact on his occupational and social 
functioning throughout the entire appeal period.  While not 
all of the symptoms set forth in Diagnostic Code 9411 for a 
100 percent rating have been demonstrated, the Board 
reiterates that it is not the symptoms, per se, that will 
govern the assignment of a rating under 38 C.F.R. § 4.130; 
rather, the Court of Appeals for Veterans Claims has made 
clear that it is not the symptoms but their effects that 
determines the level of impairment.  Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002) (emphasis added).  For these 
reasons, the Board finds that the evidence demonstrates total 
occupational and social impairment, thus warranting a 100 
percent rating under 38 C.F.R. § 4.130.

Moreover, GAF scores ranging between 45 and 60 have been 
assigned at different times during the appeal period (50 in 
November 2007, 48 in December 2007, 60 in March 2008, 50 in 
December 2008, and 45 in August 2009).  The GAF score is a 
scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF 
score from 51 to 60 indicates moderate symptoms or any 
moderate difficulty in social, occupational, or school 
functioning, and a GAF from 41 to 50 indicates serious 
symptoms or any serious impairment in social, occupational, 
or school functioning. 

In this case, the GAF scores are highly probative as they 
relate directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  Specifically, four of 
his five GAF scores were at or under 50.  Thus, these scores 
indicate "serious" impairment in social and occupational 
functioning.  Moreover, a GAF score of 45 was assigned by the 
August 2009 VA examiner.  That examiner interviewed the 
Veteran, reviewed the claims folder and evaluated his medical 
history and prepared a report specifically to address the 
extent and severity of the Veteran's psychiatric disability.  
The August 2009 VA examination report shows that the Veteran 
was unable to work and had severe social impairment due to 
his PTSD.  In this regard, the Board notes that, according to 
DSM-IV, a GAF score of 45 indicates serious impairment, 
including having no friends and being unable to work.

In this case, after carefully reviewing all the evidence on 
file, the Board finds no adequate basis to reject the 
competent lay statements and medical evidence of record that 
is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  Given the evidence of record demonstrating severe 
and chronic PTSD symptoms, as well as the August 2009 VA 
examiner's opinion that his PTSD has resulted in "total 
social and occupational impairment," the Board finds that he 
is entitled to 100 percent rating under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

On this basis, the appeal is granted.  The Board further 
finds that the Veteran's PTSD symptoms remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to a disability evaluation of 100 percent for 
PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


